      Case 2:20-cv-08820-JEM Document 24 Filed 12/17/20 Page 1 of 2 Page ID #:92

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 20-08820-JEM                                          Date      December 17, 2020
 Title           Nehemiah Kong v. ChristosSmyrniotis, et al.



 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE

                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE SUPPLEMENTAL
                         JURISDICTION

      The Complaint filed in this action asserts a claim for injunctive relief arising
out of an alleged violation of the Americans With Disabilities Act (“ADA”), 42
U.S.C. §§ 12101, et seq. and a claim for damages and injunctive relief pursuant
to the Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51-53. The sole
basis for jurisdiction over the Unruh Act claim is supplemental jurisdiction
pursuant to 28 U.S.C. § 1367(a). The Court, however, may decline to exercise
supplemental jurisdiction for the reasons delineated in § 1367(c).

       This Court has a sua sponte obligation to confirm that it has subject matter
jurisdiction. Nevada v. Bank of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012) (“[I]t
is well established that ‘a court may raise the question of subject matter
jurisdiction, sua sponte, at any time during the pendency of the action . . . ‚ ’”
(quoting Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002))).

       Therefore, to assist this Court in its duty, Plaintiff is ORDERED TO SHOW
CAUSE in writing as to why this Court should exercise supplemental jurisdiction
over the Unruh Act claim. The Response to the Order to Show Cause shall
include (1) the amount of statutory damages sought pursuant to the Unruh Act;
and (2) sufficient facts for the Court to determine whether Plaintiff or Plaintiff’s
counsel meet the definition of a “high-frequency litigant” as defined in California
Code of Civil Procedure Section 425.55(b)(1) & (2). These facts shall be set
forth in declarations signed under penalty of perjury.

      The Response shall be filed on or before December 30, 2020. Failure to
timely or adequately respond to this Order To Show Cause may, without further
warning, result in the dismissal of the entire action without prejudice or the Court
CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 2
      Case 2:20-cv-08820-JEM Document 24 Filed 12/17/20 Page 2 of 2 Page ID #:93

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 20-08820-JEM                                       Date   December 17, 2020
 Title          Nehemiah Kong v. ChristosSmyrniotis, et al.

declining to exercise supplemental jurisdiction over the Unruh Act claim and the
dismissal of that claim pursuant to 28 U.S.C. § 1367(c).

         IT IS SO ORDERED.



cc: Parties
                                                                                    :
                                               Initials of Preparer               slo




CV-90 (10/08)                       CIVIL MINUTES - GENERAL                             Page 2 of 2
